            Case 1:16-cv-04303-ER Document 23 Filed 04/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     April 14, 2020

NATHALIE OTTLEY, and PEGGY PIERRE,

                                 Plaintiffs,                                 ORDER

                   – against –                                            16 Civ. 4303 (ER)

ADAMS AND ASSOCIATES, INC., TONYA LOVE,
and REBECCA GWOZDZIEWYCZ,

                                 Defendants.


Ramos, D.J.:

         The Clerk of Court is respectfully directed to close the case.

It is SO ORDERED.

Dated:     April 14, 2020
           New York, New York
                                                               _______________________
                                                                Edgardo Ramos, U.S.D.J.
